Citation Nr: 0505308	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he has PTSD due to his 
duties as a military policeman during active service.  The 
veteran's service personnel records confirm that his military 
occupational specialty during service was that of a 
policeman.  His records reflect that his duties included 
traffic control, investigating accidents, communicating with 
the civilian authorities and business owners in reference to 
complaints, and assisting the local police in quelling 
disturbances involving military personnel.

Throughout the course of this claim, the veteran has provided 
multiple stressors.  While receiving treatment at the Vet 
Center in December 2000, the veteran reported that he served 
as a guard of B-52 airplanes while in Guam.  He stated that 
some of the traumatic events included being shot at and in 
danger constantly, being attacked by a "shim" who slit his 
throat and robbed him, bar fights every night and drownings.  
He stated that a Guatemalan man attacked him with a machete 
and he has recurring nightmares of it.  He reported seeing 
fatal automobile accidents including mutilated bodies.  He 
also stated that a friend Sgt. [redacted] "blew his brains 
out" after receiving a Dear John letter.  

He further stated that other people were shot and stabbed.  
He indicated that the most traumatic experience was when he 
was assigned to duty at the Naval brig in Guam.  He said 
beatings were routine and that murderers and rapists were 
held there.  He stated that an inmate named [redacted] tried to 
kill himself by slitting his wrist and that when he entered 
the cell he slipped and fell because the entire floor was 
covered in blood.  He said he was exposed to casualties, dead 
from gunfights, brawls and suicides.  After leaving service 
he worked for the State Police for a few years.  

On file are service records regarding the suicide of Sergeant 
[redacted], indicated by the veteran as part of his stressors.  
These records reflect that this individual was a military 
policeman assigned to the same base as the veteran at the 
time of the suicide, and that this individual died of a 
gunshot wound to the chest as a result of suicide.  The 
veteran is not listed in these records to include as an 
investigating officer or witness.

The veteran underwent a VA PTSD examination in January 2001, 
at which he asserted that he had PTSD secondary to his 
experiences as a military policeman during active service.  
He reported that his duties involved the investigation of car 
accidents and car scenes, criminal investigations and 
criminal scenes such as murders and rapes, as well as 
frequent confrontations with drunken servicemen in bars, etc.  
Further, he reported that he saw people decapitated, gutted, 
dismembered in other ways, burned to a crisp, or bloody to 
the point of being unrecognizable as a result of one or the 
other of these kinds of situations.  He explained that the 
brig in Guam was a very brutal place and that correction 
officers were trained to yell and scream at prisoners and to 
beat them.  He stated that he participated in this brutality 
because this is the way he was trained.  He further stated 
that the U.S. serviceman was described as the enemy to the 
military policeman.

Following examination and psychological testing, which 
revealed an over-reporting of symptoms, as well as review of 
the veteran's claims file, the examiner diagnosed PTSD, 
chronic, moderate to severe, "pending verification of 
stressors."  

In the PTSD questionnaire, the veteran reported only the 
stressors pertaining to Sgt. [redacted] suicide and the soldier 
attempting suicide in the Naval brig.  

Records from the Vet Center note the veteran reporting 
stressors including seeing Sgt. [redacted] brains fall out, a 
car accident in which a sailor was hit so hard he was knocked 
out of his shoes, a car accident in which three brothers were 
killed, and being a prison guard when a man who had just been 
transferred there tried to commit suicide.

In his May 2003 Substantive Appeal, the veteran maintained 
that he did see his friend's body after he committed suicide, 
that it was covered with blood and gore, and that it was very 
traumatic for him.  Further, he acknowledged that he may have 
forgotten some of the details over the years, and that he had 
observed his friend's body from a distance.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28. 

Here, the veteran has been diagnosed with PTSD by the Vet 
Center and on the January 2001 VA examination.  However, none 
of the documents diagnosing PTSD in accordance with DSM IV 
reflect the specific stressors upon which the diagnosis was 
based.  The December 2000 Vet Center report included such 
stressors as being robbed and having his throat slit.  In 
this regard, the veteran's service medical records reveal no 
treatment for a cut on his throat, nor was any scarring noted 
in that region on separation examination.  

On the VA examination, the suicide of Sgt. [redacted] was not 
even mentioned, and the veteran provided only general 
stressors including his reported time as a prison guard, 
involvement in criminal investigations including murder and 
rape, investigation of car accidents, and seeing people who 
were decapitated, gutted, dismembered, burned or bloody.  

The veteran's service records confirm that he was a military 
policeman while on active duty.  However, the Board concurs 
with the RO's determination that the veteran only provided 
generalized information regarding these purported in-service 
stressors; he did not identify any specific incident other 
than the suicide of his fellow service-man which does not 
appear to have been noted at the time of his January 2001 VA 
PTSD examination.   

His service records do reflect, however, that his official 
duties included traffic control, investigating accidents, 
communicating with the civilian authorities and business 
owners in reference to complaints, and assisting the local 
police in quelling disturbances involving military personnel.  
Thus, the only stressors corroborated by his records would be 
stressors pertaining to traffic accidents, and confrontations 
with drunken servicemen.  There is no evidence that he served 
as a prison guard, no evidence to corroborate the attempted 
suicide of an inmate, no evidence that he was shot at, or had 
his throat slit during a robbery.  Moreover, the veteran has 
not provided more specific incidents where he specifically 
saw decapitated, gutted, dismembered, burned or bloodied 
persons.  

Regarding the veteran's account of Sgt. [redacted] suicide, the 
official records of this incident do not list the veteran as 
either an investigating officer or witness.  Further, the 
service records reflect that this individual committed 
suicide by a gunshot wound to the chest.  The veteran has 
reported on several different occasions seeing this soldier's 
brains fall out, and a huge hole to the head.  The autopsy 
report showed only two small bullet wounds to the chest: a 1 
cm x 1cm wound to the left side of the chest below the 
nipple, and a 1 cm x .7 cm exit wound below the left 
intercostals space.  The inconsistencies with the veteran's 
report when compared with the contemporaneous service report 
of the incident render it unlikely that the veteran actually 
viewed the body.  

The Board recognizes that the a reply from the Department of 
the Air Force revealed that no unit histories were kept for 
the 1967 to 1968 period for the 3960th Security Police 
Squadron.  Thus, the specifics of most of the veteran's 
claimed stressors likely cannot be verified.  However, the 
veteran's service records show that part of his duties 
involved traffic control, investigating accidents, and 
quelling disturbances, which tends to support the veteran's 
claimed stressors involving automobile accidents and breaking 
up bar fights.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, defines "corroboration" 
far too narrowly).  The Board notes that the veteran has 
provided a consistent report of his being on a hit and run 
accident scene where a soldier was knocked out of his shoes. 

To establish service connection for PTSD, there must be a 
link established by medical evidence, between current 
symptoms and an in-service stressor.  Although the record 
does contain a diagnosis of PTSD, this diagnosis was based 
upon the report of multiple unverified stressors.  Therefore, 
the Board finds that the a new examination is warranted for 
the purpose of determining whether the veteran's reported 
stressors pertaining to traffic accidents and/or breaking up 
bar fights are sufficient to support a diagnosis of PTSD.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file a copy of the notice of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   




Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for PTSD since July 2003 (the last 
treatment date in the record).  After 
securing the necessary release, the RO 
should obtain these records.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

Specifically, the examiner should obtain 
a detailed description of the veteran's 
stressors.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether the veteran's claimed 
stressors of investigating traffic 
accidents and/or breaking up bar fights 
are sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
the traffic accident and/or bar fight 
stressors identified by the veteran.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.

3.  Thereafter, the RO should ensure that 
no other development action, in addition 
to that directed above, is required.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






